

Exhibit 10.2


REAFFIRMATION OF GUARANTOR
THIS REAFFIRMATION OF GUARANTOR (this “Reaffirmation”) is made as of June 16,
2020, by Credit RE Operating Company, LLC, a Delaware limited liability company
(“Guarantor”), in connection with (i) that certain First Amendment to Master
Repurchase Agreement, dated as of the date hereof (the “First Amendment to
Repurchase Agreement”), by and between CLNC Credit 6, LLC, a Delaware limited
liability company (“Seller”), and Goldman Sachs Bank USA, a New York State
member bank (including any successor thereto, “Purchaser”), to which this
Reaffirmation is attached, and (ii) that certain First Amendment to Fee Letter,
dated as of the date hereof (the “First Amendment to Fee Letter” and, together
with the First Amendment to Repurchase Agreement, the “Amendments”), by and
between Seller and Purchaser. Capitalized terms used and not otherwise defined
herein shall have the meanings given to such terms in the Guaranty (as defined
below).


A.Guarantor hereby (i) ratifies and reaffirms all of its obligations, contingent
or otherwise under that certain Guaranty, dated as of June 19, 2018, as amended
by that certain Amendment to Guaranty, dated as of May 7, 2020, by and between
Guarantor and Purchaser (the “Guaranty”), made for the benefit of Purchaser,
(ii) agrees and acknowledges that such ratification and reaffirmation is not a
condition to the continued effectiveness of the Guaranty and (iii) agrees that
neither such ratification and reaffirmation, nor Purchaser’s solicitation of
such ratification and reaffirmation, constitutes a course of dealing giving rise
to any obligation or condition requiring a similar or any other ratification or
reaffirmation from Guarantor with respect to any subsequent modifications to the
Repurchase Agreement, Fee Letter or any other Transaction Document.  The
Guaranty remains in full force and effect and is hereby ratified and confirmed.
B.    Guarantor hereby acknowledges, agrees and approves each of the Amendments.
C.    Guarantor represents and warrants to Purchaser, as of the date of this
Reaffirmation, as follows:
1.all representations and warranties made by it in Article IV of the Guaranty
are true and correct in all material respects (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date);
2.it is duly authorized to execute and deliver this Reaffirmation and has taken
all necessary action to authorize such execution, delivery and performance;
3.the person signing this Reaffirmation on its behalf is duly authorized to do
so on its behalf;
4.the execution, delivery and performance by Guarantor of this Reaffirmation and
the consummation of the transactions contemplated hereunder do not, and will
not, violate any law, statute or regulation whatsoever to which Guarantor is
subject or constitute a default (or an event which with notice or lapse of time
or both would constitute a default) under, or result in the breach of, any
material contract, agreement or other instrument to which Guarantor is a party
to or which Guarantor is bound by, and in each case that would have a material
adverse


GS_CLNC – First Amendment to Master Repurchase Agreement
26712099.6.BUSINESS

--------------------------------------------------------------------------------




effect on (x) Guarantor’s ability to perform its obligations in all material
respects under the Guaranty, (y) the validity or enforceability of any of the
Guaranty, or (z) the rights and remedies of Purchaser under the Guaranty;
5.this Reaffirmation is a legal and binding obligation of Guarantor and is
enforceable against Guarantor in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights and subject, as to enforceability, to general
principals of equity, regardless whether enforcement is sought in a proceeding
in equity or at law; and
6.this Reaffirmation has been duly executed and delivered by it.
D. THIS REAFFIRMATION SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE
CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
E. This Reaffirmation may be executed in counterparts, each of which so executed
shall be deemed to be an original, but all of such counterparts shall together
constitute but one and the same instrument.
[SIGNATURES FOLLOW]


26712099.6.BUSINESS

--------------------------------------------------------------------------------






GUARANTOR:
CREDIT RE OPERATING COMPANY, LLC, a Delaware limited liability company
By:
/s/ David A. Palamé
Name: David A. Palamé
Title: Vice President





GS_CLNC – Reaffirmation of Guarantor
26712099.6.BUSINESS